 



EXHIBIT 10.1
GOODRICH CORPORATION
SEVERANCE PROGRAM
As Amended and Restated Effective February 21, 2006
This is the Plan Document for the Goodrich Corporation Severance Program (the
“Plan”). The Plan was effective as of August 1, 2001. The Plan is hereby amended
and restated in its entirety effective February 21, 2006. The Plan supersedes
and replaces any and all plans or programs providing for severance pay or
benefits in effect as of that date at Goodrich or any covered domestic
subsidiary.

1.   PURPOSE. The purpose of this Plan is to provide severance pay and
continuation of certain health and welfare benefits to certain eligible
employees of Goodrich and covered domestic subsidiaries whose employment is
terminated under circumstances covered by this Plan. The Plan Benefits are
intended to provide a continuation of compensation and benefits for a period of
time while the person makes the transition to a new career.   2.   CERTAIN
DEFINITIONS. For purpose of this Plan:

  (a)   “Base Pay” means as follows: (i) for a salaried Eligible Employee, such
employee’s weekly base salary as of the date immediately preceding the date of
such employee’s Qualifying Termination, (ii) for an hourly, full-time Eligible
Employee, such employee’s weekly compensation based upon a 40-hour workweek and
such employee’s hourly wage as of the date immediately preceding the date of
such employee’s Qualifying Termination, and (iii) for a part-time Eligible
Employee, such employee’s weekly compensation based upon such employee’s average
weekly pay for services rendered as a part-time employee over a six-month period
ending on such employee’s Qualifying Termination date. Base Pay shall, in all
cases, exclude any bonus, overtime, commission, profit-sharing or similar
payments and any stock-based compensation, benefits, benefit credits,
perquisites, expense reimbursements, allowances or similar forms of
compensation.     (b)   “Benefit Coverage” is defined in Section 5(b).     (c)  
“Business Unit” means a subsidiary, segment, group, division, facility, asset or
business of the Company, or any portion thereof.     (d)   “Change in Control”
means

      (1) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange

 



--------------------------------------------------------------------------------



 



      Act of 1934, as amended (the “Exchange Act”)), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (A) the then outstanding shares of common stock of Goodrich (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Goodrich entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from Goodrich (other than by exercise of a
conversion privilege), (B) any acquisition by Goodrich or any of its
subsidiaries, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Goodrich or any of its subsidiaries or (D) any
acquisition by any corporation with respect to which, following such
acquisition, more than 70% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such acquisition in substantially the same
proportions as their ownership, solely in their capacity as shareholders of
Goodrich, immediately prior to such acquisition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be; or  
      (2) Individuals who, as of the beginning of such period, constitute the
Board of Directors of Goodrich (the “Incumbent Board”), cease for any reason to
constitute at least a majority of said Board; provided, however, that any
individual becoming a director subsequent to the beginning of such period whose
election, or nomination for election by the shareholders of Goodrich, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a – 11 of
Regulation 14A promulgated under the Exchange Act); or         (3) Consummation
of a reorganization, merger or consolidation, in each case, with respect to
which all or substantially all of the

-2-



--------------------------------------------------------------------------------



 



      individuals and entities who were beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation, do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, solely in their capacity as shareholders of Goodrich,
more than 70% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the company
resulting from such reorganization, merger or consolidation in substantially the
same proportions as their ownership, immediately prior to such reorganization,
merger or consolidation of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be; or  
      (4) Consummation of (A) a complete liquidation or dissolution of Goodrich
or (B) a sale or other disposition of all or substantially all of the assets of
Goodrich, other than to a corporation, with respect to which following such sale
or other disposition, more than 70% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities, solely
in their capacity as shareholders of Goodrich, who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be.

  (e)   “COBRA Law” means the requirements of Part 6 of Subtitle B of Title I of
the Employee Retirement Income Security Act of 1974, as amended.     (f)  
“Company” means, collectively or individually, Goodrich and each domestic
subsidiary not listed on Exhibit A to this Plan. Exhibit A may be amended from
time to time upon approval of the Chief Executive Officer of Goodrich.     (g)  
“Eligible Employee” is defined in Section 3.

-3-



--------------------------------------------------------------------------------



 



  (h)   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.     (i)   “Exempt Facility” means a work location of the Company which
has been designated in Exhibit B to this Plan. Employees whose regular work
location is an Exempt Facility are not Eligible Employees under this Plan.
Exhibit B may be amended from time to time upon the approval of the Chief
Executive Officer of Goodrich.     (j)   “Goodrich” means Goodrich Corporation
(formerly known as The B.F.Goodrich Company), a New York corporation.     (k)  
“Offer of Comparable Employment” is defined in Section 4(d).     (l)   “Plan”
means, collectively, this Severance Program and any amendments and modifications
thereto.     (m)   “Plan Benefits” is defined in Section 5.     (n)  
“Qualifying Termination” is defined in Section 4.

3.   ELIGIBILITY. A person is an Eligible Employee if such person is a regular,
full-time or part-time employee of the Company and meets the criteria set forth
in this Section 3. For purposes of the preceding sentence, the term “employee”
refers to a person who, under applicable law, has an employer-employee
relationship with the Company. The term “employee” does not include any person
who is a leased worker, leased employee or any similar type of worker or
employee who is not on the regular payroll of the Company, any person who is
classified as rendering services to the Company as an independent contractor
(regardless of whether that classification is determined to be incorrect by any
other person, court, governmental authority or otherwise as a matter of law) and
any other person rendering services solely as a director of Goodrich or a
covered domestic subsidiary. The term Eligible Employee shall not include any
employee who is described in any of the following categories of employees:

  (a)   Employees whose conditions of employment are subject to a collective
bargaining agreement between the Company and any labor union or other collective
bargaining unit.     (b)   Employees whose principal place of employment is
outside of the United States (other than U.S. citizens who are covered by
expatriate agreements that provide for participation in this Plan).

-4-



--------------------------------------------------------------------------------



 



  (c)   Employees who have entered into an agreement with the Company, which
calls for the payment of severance pay or benefits upon the termination of such
employee’s employment with the Company and such pay or benefits are triggered by
a termination of employment which would otherwise be a Qualifying Termination.  
  (d)   Temporary employees (as determined by Company classifications).     (e)
  Employees of any domestic subsidiary of Goodrich listed on Exhibit A attached
to this Plan document.     (f)   Employees whose regular work location is listed
on Exhibit B to this Plan document as an Exempt Facility.

4.   QUALIFYING TERMINATION. An Eligible Employee shall be deemed to have
incurred a Qualifying Termination and shall be entitled to receive Plan Benefits
if such Eligible Employee’s employment with the Company is terminated for any
reason other than the following:

  (a)   Resignation. An Eligible Employee shall not be entitled to receive Plan
Benefits if the employee has resigned from employment with the Company.     (b)
  Termination for Cause. An Eligible Employee shall not be entitled to receive
Plan Benefits if such employee’s employment with the Company is terminated by
the Company for one or more of the following reasons:

  (i)   Violation by the Eligible Employee of any rule, regulation, or policy of
the Company, including the Company’s Business Code of Conduct;     (ii)  
Failure by the Eligible Employee to meet any requirement reasonably imposed upon
such employee by the Company as a condition of continued employment;     (iii)  
Violation by the Eligible Employee of any federal, state or local law or
regulation;     (iv)   Commission by the Eligible Employee of an act of fraud,
theft, misappropriation of funds, dishonesty, bad faith or disloyalty;     (v)  
Failure by the Eligible Employee to perform consistently the duties of the
position held by such employee in a manner which satisfies the expectations of
the Company after such Eligible Employee has

-5-



--------------------------------------------------------------------------------



 



      been provided written notice of performance deficiencies and a reasonable
opportunity to correct those deficiencies; or     (vi)   Dereliction or neglect
by the Eligible Employee in the performance of such employee’s job duties.

  (c)   Temporary Layoff. An Eligible Employee shall not be entitled to receive
Plan Benefits if such employee is released from work for a period which the
Company does not expect to exceed ninety (90) days in duration. If, at the
conclusion of the 90-day period following such employee’s release, such employee
is not reinstated as an employee, then such employee shall be entitled to
receive Plan Benefits and benefit continuation would begin at the end of such
90-day period.     (d)   Change in Employment due to Sale of Business Unit. An
Eligible Employee shall not be entitled to receive Plan Benefits if such
employee’s employment with the Company is terminated as a result of the sale,
transfer, or other conveyance of a Business Unit for which the Eligible Employee
performs services and such Eligible Employee receives an Offer of Comparable
Employment from the management of such Business Unit in connection with the sale
or transfer of such Business Unit. If an Eligible Employee receives an offer of
employment from the management of a Business Unit that is not an Offer of
Comparable Employment, such employee may either decline the offer and receive
Plan Benefits or accept the offer and begin employment in the new position. If
such Eligible Employee’s employment in the new non-comparable job terminates
(either voluntarily or involuntarily) within thirty (30) days of beginning such
job, the Eligible Employee shall still be eligible for Plan Benefits as in
effect on the date of termination of employment from the Company. However, if
such Eligible Employee stays in the non-comparable job beyond the 30-day period
referred to above, such employee will no longer be eligible for Plan Benefits.  
      Offer of Comparable Employment means an offer of employment to an Eligible
Employee that (i) has a Base Pay for such employee which is not less than the
Base Pay in effect for the employee on the day immediately prior to the
effective date of the sale or transfer of the Business Unit, (ii) provides the
employee with an opportunity to earn an annual cash bonus which is comparable to
the target level that such employee can earn under an applicable cash bonus plan
offered by the Company to which such employee is eligible on the day immediately
prior to the effective date of the sale or transfer of the Business Unit, and
(iii) does not require the employee to transfer to another employment location
which is more than

-6-



--------------------------------------------------------------------------------



 



      50 miles farther from the Eligible Employee’s residence than was the
location at which the Eligible Employee was employed immediately prior to the
date of the sale or transfer of the Business Unit. For purposes of item (ii) in
the preceding sentence, an offer of employment may constitute an Offer of
Comparable Employment even though the performance standards to be used to
determine whether a bonus will be paid or the level of such bonus are different
from standards used by the Company. In addition, an offer of employment may
satisfy the requirement set forth in item (ii), above, even though the bonus
opportunity of the new offer is less than annual target bonus, if the
combination of base pay and bonus opportunity of the new offer is comparable to
the sum of base pay and annual target bonus in effect at the time of the sale or
transfer of the Business Unit. Other factors associated with an offer of
employment, such as the job description and responsibilities, the opportunity
for stock-based compensation, and the level of benefits or perquisites, will not
be considered for purposes of determining whether an offer of employment
constitutes an Offer of Comparable Employment under this Plan.     (e)  
Transfer within the Company.

  (i)   Except as provided in Section 4(e)(iii) below, an Eligible Employee
shall not be entitled to receive Plan Benefits if such employee’s employment
with Goodrich or a covered domestic subsidiary is terminated (by Goodrich, a
covered domestic subsidiary, or such employee) because of a transfer from
Goodrich to a covered domestic subsidiary, from a covered domestic subsidiary to
Goodrich or from one covered domestic subsidiary to another covered domestic
subsidiary.     (ii)   Except as provided in section 4(e)(iii) below, an
Eligible Employee shall not be entitled to receive Plan Benefits if such
employee’s employment with the Company is terminated (by Goodrich, a covered
domestic subsidiary, or such employee) because of a transfer to a subsidiary of
the Company which is an “affiliate” or “associate” of Goodrich or a covered
domestic subsidiary as the terms “affiliate” or “associate” are defined in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended from time to time.     (iii)   If an Eligible Employee’s
employment with Goodrich or a covered domestic subsidiary is terminated (by
Goodrich, a covered domestic subsidiary, or such employee) because of a transfer
described in Section 4(e)(i) or (ii) above, such transfer requires relocation of
such

-7-



--------------------------------------------------------------------------------



 



      employee, and such employee is not eligible to receive relocation benefits
under the applicable Company relocation benefit policy, then such employee shall
be entitled to Plan Benefits. If, however, such employee is eligible to receive
relocation benefits under a Company relocation benefit policy, then such
employee shall not be entitled to Plan Benefits.

  (f)   Death. An Eligible Employee shall not be entitled to receive Plan
Benefits if such employee’s employment with the Company terminates following the
death of such Employee.     (g)   Disability. An Eligible Employee shall not be
entitled to receive Plan Benefits if, at the time of such employee’s termination
of employment with the Company, such employee is eligible for benefits under the
Company’s Long-Term Disability Income Plan or any successor plan providing the
same or similar benefits.     (h)   Retirement. An Eligible Employee shall not
be entitled to receive Plan Benefits if, such employee’s employment with the
Company terminates because of retirement. However, if such employee’s
termination of employment with the Company would otherwise be a Qualifying
Termination, then such employee shall be entitled to receive Plan Benefits even
though such employee is eligible to receive normal or early retirement benefits
under the Company’s pension plan.

5.   PLAN BENEFITS. An Eligible Employee shall be entitled to Plan Benefits in
accordance with the following provisions, if the Eligible Employee incurs a
Qualifying Termination, executes the agreement and release and waiver of claims
described in Section 8, and does not revoke within the time permitted for
revocation. All cash payments of Plan Benefits shall be subject to withholding
for any taxes that the Company determines, in its sole discretion, are required
to be withheld by law. Except as provided below, all cash payments of Plan
Benefits shall be paid to the Eligible Employee in a lump sum not later than
fifteen days following the first payroll date after the Eligible Employee
becomes entitled to such payments. If an Eligible Employee is subject to a
restrictive covenant, the Company may elect to pay the cash payments of Plan
Benefits to the Eligible Employee in installments over a payout period most
favorable to the Company, however, all cash payments must be paid to the
Eligible Employee within two years of the Qualifying Termination. Cash payments
and other benefits payable hereunder shall not be considered compensation or
earnings under any pension, savings or other retirement plan of the Company.

-8-



--------------------------------------------------------------------------------



 



  (a)   Cash payments.

  (i)   Leadership Employees         Eligible Employees who are employed at the
time of the Qualifying Termination in positions classified by the Company as
Business Leadership, Strategic Leadership and Executive Leadership Employees as
defined by the Goodrich corporate compensation guidelines (“Leadership
Employees”) shall be entitled to receive a cash payment equal to the sum of the
following items: one week’s Base Pay for each year of continuous service
(rounded upward to the nearest year) with Goodrich or any affiliate of Goodrich
and one week’s Base Pay for each $5,000 of Annualized Base Pay (rounded upward
to the nearest $5,000); provided, however, that the total payment called for
under this Subsection 5(a)(i) shall be not less than four (4) weeks’ Base Pay
and not more than fifty-two (52) weeks’ Base Pay, if such employee has been
employed with Goodrich or any affiliate of Goodrich for at least six (6)
continuous months. Notwithstanding the preceding sentence, if an Eligible
Employee has been employed with Goodrich or any affiliate of Goodrich for less
than six (6) continuous months, then the total payment called for under this
Subsection 5(a)(i) shall be not less than four (4) weeks’ Base Pay and not more
than twelve (12) weeks’ Base Pay. In determining the years of continuous service
and months of continuous service for these purposes, no credit shall be given
for service with any predecessor company prior to Goodrich’s ownership of such
company unless such company is listed on Exhibit C to this Plan.     (ii)  
Exempt Employees         Eligible Employees who are employed at the time of
termination of employment in positions classified by the Company as employees
exempt from the overtime requirements of the Federal Fair Labor Standards Act
(“FLSA”) (other than Leadership Employees) shall be entitled to receive a cash
payment equal to the sum of the following items: one weeks’ Base Pay for each
year of continuous service (rounded upward to the nearest whole year) with
Goodrich or any affiliate of Goodrich and one-half week’s Base Pay for each
$5,000 of Annual Base Pay (rounded upward to the nearest $5,000); provided,
however, that the total payment called for under this

-9-



--------------------------------------------------------------------------------



 



      Subsection 5(a)(ii) shall be not less than four (4) weeks’ Base Pay and
not more than fifty-two (52) weeks’ Base Pay, if such employee has been employed
with Goodrich or any affiliate of Goodrich for at least six (6) continuous
months. Notwithstanding the preceding sentence, if an Eligible Employee has been
employed with Goodrich or any affiliate of Goodrich for less than six
(6) continuous months, then the total payment called for under this Subsection
5(a)(ii) shall be not less than four (4) weeks’ Base Pay and not more than
twelve (12) weeks’ Base Pay. In determining the years of continuous service and
months of continuous service for these purposes, no credit shall be given for
service with a predecessor company prior to Goodrich’s ownership of such company
unless such company is listed on Exhibit C to this Plan.     (iii)   Non-exempt
Employees         Eligible Employees who are employed in positions classified by
the Company as subject to the overtime requirements of the FLSA shall be
entitled to receive a cash payment equal to one week’s Base Pay for each year of
continuous service (rounded upward to the nearest whole year) with Goodrich or
any affiliate of Goodrich; provided, however, that such payment shall be not
less than four (4) weeks’ Base Pay and not more than fifty-two (52) weeks’ Base
Pay. In determining the years of continuous service for these purposes, no
credit shall be given for service with a predecessor company prior to Goodrich’s
ownership of such company unless such company is listed on Exhibit C to this
Plan.     (iv)   Cash Payment upon Change in Control         If an Eligible
Employee incurs a Qualifying Termination immediately preceding and as a result
of a Change in Control or within one year following a Change in Control, the
cash payment to which such employee shall be entitled under this Subsection 5(a)
shall be twice the amount determined in accordance with the above provisions;
provided, however, that the amount payable under this Subsection 5(a) shall be
not less than eight (8) weeks’ Base Pay and not more than fifty-two (52) weeks’
Base Pay.

  (b)   Benefit Continuation.         Each Eligible Employee who is entitled to
Plan Benefits shall be entitled to continue any medical, dental, and vision
coverage (individually, the

-10-



--------------------------------------------------------------------------------



 



      “Benefit Coverage”) the Eligible Employee was receiving immediately prior
to his or her Qualifying Termination. The right to continue such coverage shall
be offered pursuant to the COBRA Law. For a limited period of time as described
below, the Eligible Employee shall only be required to pay an amount for such
coverage that is equal to the employee contribution for such coverage that the
Eligible Employee was required to pay at the time of the Eligible Employee’s
Qualifying Termination. This right to continue Benefit Coverage at the employee
contribution level shall apply for a six-month period beginning on the first day
of the month following the Eligible Employee’s Qualifying Termination. (Benefit
Coverage for the remainder of the month in which Qualifying Termination occurs
is automatic.) For the remainder of the period of continuation coverage that is
available to the Eligible Employee pursuant to the COBRA Law, the continuation
of such coverage shall be conditioned upon the Eligible Employee paying the full
amount of the premium that can be charged for such coverage under the COBRA Law.
        An Eligible Employee receiving continued Benefit Coverage under this
Plan shall provide the Company with prompt, written notice of such employee’s
commencement of new employment and eligibility for coverage under the new
employer’s benefit plans. An Eligible Employee’s right to continue a particular
Benefit Coverage under this Section 5(b) shall cease in accordance with the
COBRA Law; provided, however, that if the Eligible Employee commences new
employment and is eligible to receive, from the Eligible Employee’s new
employer, that particular Benefit Coverage, the right to continue that
particular coverage at the employee contribution level shall cease.     (c)  
Company-paid Life Insurance Coverage. Each Eligible Employee who is entitled to
Plan Benefits shall be entitled to continue to receive Company-paid life
insurance coverage in an amount not more than such employee’s annual Base Pay,
if such employee had coverage in at least that amount at the time of the
Qualifying Termination. The right to continue to receive Company-paid life
insurance coverage shall continue for a period of six months beginning on the
first day of the month immediately following the date of Qualifying Termination.
Company-paid life insurance coverage continuation shall end if the Eligible
Employee is employed by a new employer and is eligible to receive life insurance
coverage, whether or not at a comparable level, from the Eligible Employee’s new
employer. At the time the Company-paid life insurance coverage continuation
ends, the Eligible Employee may convert the Company-paid life insurance coverage
to an individual-paid life insurance policy in accordance with the terms and
conditions of the Company-paid life insurance plan.

-11-



--------------------------------------------------------------------------------



 



  (d)   Outplacement Assistance. In its sole discretion, the Company may elect
to provide outplacement assistance for an Eligible Employee. The times at which
outplacement assistance will be provided, and methods and means of providing
outplacement assistance, shall be within the sole discretion of the Company.

6.   PAYMENT LIMITATION.

  (a)   Parachute Limitations. The amounts otherwise payable under this Plan
shall be reduced if necessary to stay within the “parachute payment” limits
imposed by Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”). The preceding sentence shall apply only to those Eligible Employees
whose positions or levels of compensation are such that they would be liable for
payment of the excise tax described in Section 4999 of the Code if they received
“excess parachute payments” as determined under the Code.     (b)   ERISA
Limitations. Notwithstanding the benefits described above, in no event shall the
aggregate of benefits payable hereunder as “severance pay” benefits, as such
term is defined in Section 3(2)(B) of ERISA or Department of Labor Regulation
Section 2510.3-2(b), exceed twice the Eligible Employee’s Annual Compensation
during the year immediately preceding his Qualifying Termination. For this
purpose, “Annual Compensation” shall mean the total of all compensation,
including wages, salary and any other benefit of monetary value, whether paid in
the form of cash or otherwise, which was paid as consideration for the Eligible
Employee’s service during the year, or which would have been so paid at the
Eligible Employee’s usual rate of compensation if the Eligible Employee had
worked a full year.

7.   OTHER ENTITLEMENTS. Payments and benefits made under this Plan shall be in
lieu of any benefits to which an Eligible Employee would otherwise be entitled
under any other severance pay plan, policy, program or practice of the Company
and any of its subsidiaries. If any payments or other benefits are made under
this Plan in error, except to the extent prohibited by law, such excess payments
or benefits shall be used to offset any payments or benefits that may be due to
an employee under any other plan, program or policy of the Company, or under an
employment agreement, and the Company shall have the right to recover those
payments. Employees of the Company may be entitled to payment of unused or
accrued vacation at the time of such employee’s separation from the Company
under applicable Company policies in effect at the time of such

-12-



--------------------------------------------------------------------------------



 



    separation. The payment of vacation is separate from and independent of an
employee’s right to Plan Benefits under this Plan.   8.   AGREEMENT AND RELEASE.
In exchange for the benefits provided hereunder and as a condition precedent to
the payment of benefits hereunder, to the fullest extent permitted by law, each
Eligible Employee shall be required to execute an agreement and release whereby
such employee waives any and all claims against the Company, any predecessor or
successor thereto, and their assigns, employee benefit plans, present or former
directors, officers, employees, representatives, agents, and attorneys and
agrees to comply with certain restrictive covenants and confidentiality
requirements. The Company, in its sole discretion shall, prescribe the terms of
the agreement, release and waiver, including, without limitation, a description
of the claims being released and waived, the restrictive covenants, and
confidentiality requirements.   9.   ADMINISTRATION AND CLAIMS.

  (a)   Authority of the Company. Goodrich shall be the Plan Administrator, as
such term is defined in Section 3(16) of ERISA. The Plan Administrator is
responsible for the general administration of the Plan and for carrying out the
provisions thereof. The Plan Administrator shall have all such powers and
discretionary authority as may be necessary to carry out the provisions of the
Plan, including the power to determine all questions relating to eligibility for
and the amount of any Plan Benefits and all questions pertaining to claims for
benefits and procedures for claim review; to resolve all other questions arising
under the Plan, including any questions of construction or interpretation of
Plan terms; and to take such further action as the Plan Administrator shall deem
advisable in the administration of the Plan. The Plan Administrator may delegate
any of its powers, authorities, or responsibilities for the operation and
administration of the Plan to any person or committee so designated in writing
by it and may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist it in carrying out its duties hereunder. The
actions taken and the decisions made by the Plan Administrator hereunder shall
be final and binding upon all interested parties.     (b)   Claims Procedure.
Claims for benefits under the Plan shall be filed with the Plan Administrator in
writing. If a claim for benefits under the Plan is denied in whole or in part by
the Plan Administrator, the claimant shall be notified in writing within 90 days
of filing of the claim with the Plan Administrator of (i) the specific reasons
of such denial, (ii) the pertinent Plan provisions on which the denial is based,
(iii) any additional material or information necessary for the claimant to
perfect his claim (with an explanation as to the reason such material or
information is necessary), and (iv) further steps which the

-13-



--------------------------------------------------------------------------------



 



      claimant can take in order to have his claim reviewed (including a
statement that the claimant or his duly authorized representative may review
Plan documents and submit issues and comments regarding the claim to the Plan
Administrator). If the claimant wishes further consideration of his position, he
may request a review of his claim by filing a written request with the Plan
Administrator within 90 days after receipt of the written notification provided
for in the preceding sentence. The claimant’s request for review may, but need
not, include a request for a hearing on the claim by the Plan Administrator. If
such a hearing is requested, it will be held within 30 days after the receipt of
such request for review. A final decision on the claim shall be made by the Plan
Administrator and communicated to the claimant within 60 days after the receipt
of the request for review; provided, however, that if a hearing has been
requested, the Plan Administrator may extend said 60 day period by up to 30
additional days. Written notice of any such extension shall be furnished to the
claimant prior to the commencement of the extension. The final decision
hereunder shall be communicated in writing to the claimant with a statement of
the specific reasons for any denial and the pertinent Plan provisions on which
any such denial is based. If a final decision on review is not furnished to the
claimant within the required time period, the claim shall be deemed to be denied
on review.     (c)   Delivery of Notices. For the purposes of the Plan, all
claims and other communications sent by the Plan Administrator or an Employee
shall be in writing and either hand delivered or delivered by United States
registered or certified mail, return receipt requested, postage prepaid, or by
reputable courier service addressed to the respective addresses set forth below
or to such other address as either party may have furnished to the other in
writing. Notice of change of address shall be effective only upon receipt.
Notices sent to the Plan Administrator by an Employee shall be sent to:

Goodrich Corporation
Four Coliseum Centre
2730 West Tyvola Road
Charlotte, North Carolina 28217-4578
Attention: Senior Vice President, Human Resources

      and notices and other communications sent to an employee shall be sent to
the home address of the employee.

10.   AMENDMENT AND TERMINATION. Goodrich may amend, terminate, or otherwise
modify this Plan at any time; provided, however, that the Plan may not be
amended, modified or terminated for a period of one year following a Change in
Control with respect to Eligible Employees employed as of the date of the

-14-



--------------------------------------------------------------------------------



 



    relevant Change in Control in such a manner as to adversely affect their
rights under the Plan. Any amendment to the Plan shall be (i) in writing,
(ii) approved by the Board of Directors of Goodrich or an officer authorized by
such Board, and (iii) signed by a member of the Board of Directors or an officer
authorized by such Board. The Chief Executive Officer of Goodrich shall have the
authority to amend any exhibit to this Plan at any time and from time to time
without further action of the Board of Directors.   11.   EMPLOYMENT RIGHTS.
Nothing expressed or implied in this Plan shall create any obligation on the
part of the Company to continue the employment of an Eligible Employee.   12.  
GOVERNING LAW. This Plan shall be construed and governed under ERISA and other
applicable federal law.   13.   VALIDITY. The invalidity or unenforceability of
any provisions of this Plan shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.   14.   SUCCESSORS OF ELIGIBLE EMPLOYEE. If an Eligible Employee becomes
entitled to Plan Benefits, the right of such Eligible Employee to cash payment
under Section 5 shall inure to the benefit of and be enforceable by the estate
of such Eligible Employee.   15.   SECTION HEADINGS. The section headings
contained herein have been inserted for convenience or reference only, and shall
not modify, define, expand, or limit any of the provisions hereof.

IN WITNESS WHEREOF, the undersigned has executed this document as of the day and
year first written above.

         
 
  GOODRICH CORPORATION
 
       
 
  By:    
 
       
 
  Its:    
 
       

-15-



--------------------------------------------------------------------------------



 



Exhibit A
To Goodrich Corporation Severance Program
List of Domestic Subsidiaries Not Covered by the Goodrich Corporation Severance
Program
Employees of the following domestic subsidiaries shall not be considered
“Eligible Employees” under the Severance Program.

          Place of Companies   Incorporation
 
   
Rohr, Inc.
  Delaware  

Sensors Unlimited, Inc.
  New Jersey

Revised February, 2006





--------------------------------------------------------------------------------



 



Exhibit B
To Goodrich Corporation Severance Program
List of Exempt Facilities
The employees whose regular work location is at any of the following Goodrich
Corporation or domestic subsidiary sites will not be considered “Eligible
Employees” for purposes of the Severance Program:
Revised February, 2006





--------------------------------------------------------------------------------



 



Exhibit C
To Goodrich Corporation Severance Program
List of Acquired Companies
For purposes of calculating years of service under Section 5 of the Goodrich
Corporation Severance Program, service with the following companies prior to
their acquisition by Goodrich or a subsidiary of Goodrich shall be considered,
but only if the affected employee became an employee of Goodrich or a subsidiary
of Goodrich through the acquisition:
The Cleveland Pneumatic Company
Coltec Industries Inc. and any subsidiaries of Coltec
Goodrich Actuation Systems Limited
Goodrich Control Holdings Limited
Goodrich Control Systems Limited
Gulton Data Systems and any affiliated employer
Hughes Aircraft Company
ITEK
Perkin-Elmer Corporation
Raytheon Corporation
Rohr, Inc.
Simmonds Precision Engine Systems, Inc.
Simmonds Precision Motion Controls, Inc.
Simmonds Precision Products, Inc.
TRW, Inc. and any affiliated employer
Universal Propulsion Company, Inc.
Revised February, 2006

